Judgment, Supreme Court, New York County (Michael Sonberg, J.), rendered March 15, 2000, convicting defendant, after a jury trial, of criminal *302sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed. Order, same court (Daniel FitzGerald, J.), entered on or about September 8, 2000, which denied defendant’s motion to vacate the judgment, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion made after the court made an ill-advised remark during jury selection concerning the probable guilt of persons charged with criminal conduct in general. The court’s thorough curative instructions to the panel withdrawing the comment and emphasizing the presumption of innocence were sufficient to prevent any prejudice to defendant (see People v Santiago, 52 NY2d 865 [1981]; People v Gonzalez, 225 AD2d 468 [1996], lv denied 88 NY2d 936 [1996]).
Defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]) was properly denied. The record supports the court’s finding that the nondiscriminatory reasons provided by the prosecutor for the challenges in question were not pretextual. This finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]).
The court properly granted the People’s request for a jury charge with respect to evidence of flight. There was a sufficient evidentiary predicate for a such a charge, and the jury was thoroughly instructed as to the weakness of evidence of flight from the sale area as an indication of guilt and the possibility that such flight may have had an innocent explanation here (see People v Yazum, 13 NY2d 302 [1963]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Buckley, P.J., Rosenberger, Ellerin, Wallach and Lemer, JJ.